Case 1:20-cv-08349-LJL Document 35-1 Filed 01/11/21 Page 1 of 10

 

U.S. Armed Forces, Civilian Employees, and Contractor
Employees Deployed to Afghanistan, Iraq, and Syria in
Support of Operation INHERENT RESOLVE
and Operation FREEDOM’S SENTINEL

 

June 2018

Report to Congress
In Accordance With Section 1267 of the
National Defense Authorization Act for Fiscal Year 2018
(P.L. 115-91)

 

The estimated cost of this report for the
Department of Defense is approximately
$50,000 for the Fiscal Year .2018. This
includes $100 in expenses and $50,000 in
DoD labor.

Generated on Jun 8,.2018 RefID; 3-74604BF

 

 

 

 

 
Case 1:20-cv-08349-LJL Document 35-1 Filed 01/11/21 Page 2 of 10

This is the first report under section 1267 of the National Defense Authorization Act (NDAA) for
Fiscal Year (FY) 2018 (Public Law 115-91). This report includes the total number of DoD
deployed military, civilian, and contractor personnel, including local and third country national
contractor employees, deployed to Afghanistan, Iraq, and Syria as of March 1, 2018, in support
of Operations INHERENT RESOLVE (OIR) and FREEDOM'S SENTINEL (OFS). It also
includes three months of projections as of March I (for April 1, 2018, May 1, 2018, and June I,
2018). This report was prepared in coordination with the U.S. Central Command, the Military
Departments, the Joint Staff, and the Office of the Secretary of Defense. This report replaces the
reports previously provided under section 1224 of the NDAA for FY 2016 (Public Law 114-02),
and under House Report 111-230, which accompanied H. R. 3326, Department of Defense
Appropriations Bill, 2010. A classified annex accompanies this report. Section 1267(d)
purports to require that certain information be submitted in unclassified form. Because some of
that information is properly classified to protect foréign relations and national security interests
of the United States, the information is presented in the classified annex and is subject to the
established understanding that the committees will afford it appropriate protection from
unauthorized disclosure.
Case 1:20-cv-08349-LJL Document 35-1 Filed 01/11/21 Page 3 of 10

Number of DoD Military, Civilian, and Contractor Personnel

5,200 14,000
Civilian 162 9 826

US Citizens 748 44 10,657
Local Nationals 710 0 6,527
Third Country Nationals 1,727 0 9,623

* The above figures exclude certain military personnel deployed for sensitive missions, as
detailed in the classified annex.

 

Functions Performed by Deployed Personnel
OTR:

Military personnel deployed in support of OIR are performing a train, advise, and assist mission
to develop Iraqi Army Forces (IAF), Syrian Democratic Forces (SDF), and counterterrorism
operations to defeat al-Qaida and the self-proclaimed Islamic State in Iraq and Syria, and to
protect the U.S. homeland, U.S. interests overseas, and U.S. allies and partners. They also
perform military missions to support U.S., coalition, and IAF and SDF operations, including
aerial and ground fires; sustainment; intelligence, surveillance, and reconnaissance; aerial lift;
and medical evacuation.

DoD Civilians deployed in support of OIR include personnel who serve in positions performing
staff functions related to their skills, who serve as advisors to the Government of Iraq, or who are
deployed to perform the missions of their combat support agencies such as the Defense
Intelligence Agency (DIA), the Defense Logistics Agency (DLA), the Defense Contract
Management Agency (DCMA), the Office of the Assistant Secretary of the Army (Acquisition,
Logistics, and Technology (ASA(ALT)), the U.S. Army Material Command (AMC), the Army
Contracting Command (ACC), the Army Sustainment Command (ASC), and the Army Corps of
Engineers (ACE).

DoD Contractor personnel deployed in support of OIR provide equipment and personnel
sustainment, base management, IT/Communications support, construction services,
management/administrative support, medical services, force protection, transportation,
intelligence analysis, and translation/interpretation services.

OFS:

Military personnel deployed in support of OFS are performing a train, advise, and assist mission
to develop Afghan National Security and Defense Forces (ANDSF) and counterterrorism
operations to defeat al-Qaida and the self-proclaimed Islamic State in Iraq and Syria-Khorasan,
Case 1:20-cv-08349-LJL Document 35-1 Filed 01/11/21 Page 4 of 10

and to protect the U.S. homeland, U.S. interests overseas, and U.S. allies and partners. In
performing these missions, military personnel advise the Afghan Ministries of Defense and
Interior as well as the ANDSF to develop their capacity to perform key functions such as
campaign planning, sustainment, resource management, human resources management, and
intelligence. They also perform military missions to support U.S., coalition, and Afghan forces’
operations, including aerial and ground fires; sustainment; intelligence, surveillance, and
reconnaissance; aerial lift; and medical evacuation.

DoD Civilians deployed in support of OFS include personnel who serve in the U.S. Forces—
Afghanistan and Resolute Support positions, performing staff functions related to their skills,

who serve as advisors to the Afghan Ministries of Defense, Interior and the ANDSF, or who are
deployed to perform the missions of their combat support agencies or other organizations such as
DIA, DLA, DCMA, ASA(ALT), AMC, ACC, ASC, and ACE.

DoD Contractor personnel deployed in support of OFS perform functions similar to those
performed in support of OIR.

Please see the classified annex for detailed information on the number of deployed personnel;
projected personnel totals through June 1, 2018; limitations on the number of personnel; the
number of DoD military personnel that are not subject to such limitations; and a description of
military functions that are not subject to these limitations.
Case 1:20-cv-08349-LJL Document 35-1 Filed 01/11/21 Page 5 of 10

U.S. Armed Forces, Civilian Employees, and Contractor
Employees Deployed to Afghanistan, Iraq, and Syria in
Support of Operation INHERENT RESOLVE
and Operation FREEDOM’S SENTINEL

Classified Annex

 

June 2018

Report to Congress
In Accordance With Section 1267 of the
National Defense Authorization Act for Fiscal Year 2018
(P.L. 115-91)

 

The estimated cost of this report for the
Department of Defense is approximately
$50,000 for the Fiscal Year 2018. This
includes $100 in expenses and $50,000 in
DoD labor.

Generated on Jun 8,/2018

 

ReflD: 3-74604BF

 

 

Derived From: Multiple Sources
Declassify On: June 1, 2038
Case 1:20-cv-08349-LJL Document 35-1 Filed 01/11/21 Page 6 of 10

SECRET

(U) This the classified annex to the first report under section 1267 of the National Defense
Authorization Act for Fiscal Year 2018, Public Law (115-91).

Derived From: Multiple Sources
Declassify On: June 1, 2038
Case 1:20-cv-08349-LJL Document 35-1 Filed 01/11/21 Page 7 of 10

yy gy

$}-Number of Deployed DoD Military Personnel

U.S. Army

U.S. Air Force
U.S. Navy

U.S. Marine Corps

 

 

 

DEG) tay et) GE) 622)

U.S. Army a
U.S. Air Force

U.S. Navy

U.S. Marine Corps
National Guar
Army National Guard
Air National Guard

 

 

(b) (1).(A), (6). (1) (0)

 

Temporarily Enabling Forces
TEF)!

ital Milita
-} This table is classified SEGERET except for the row labeled “Baseline,” which is unclassified.

 

 

 

} (U) TEF conduct relief-in-place/transfer of authority, temporary duty, and short-duration missions. The number of
TEF personnel is classified.

Derived From: Multiple Sources
Declassify On: June 1, 2038

3
Case 1:20-cv-08349-LJL Document 35-1 Filed 01/11/21 Page 8 of 10

 
 
    
      
   
 

U.S. Arm
| U.S. Air Force

 
  
 

U.S. Na

 

ULS. Marine Corps

U.S, Army

U.S. Air Force
US. Nav
U.S. Marine Co

 
  
     

XLSh a

Hl is i
Amy National Guard J

Air National Guard

 

HORTPACTOr

‘ontracto: as
USS. Citizens oe ) (A), (6) (1) (D)

Local Nationals

 

Third Country
Nationals

-€S}- This table is classified SECREF.

 

 

Derived From: Multiple Sources
Declassify On: June 1, 2038

oR gr +E
Case 1:20-cv-08349-LJL Document 35-1 Filed 01/11/21 Page 9 of 10

7G Go eS)

ULS. Army
U.S. Air Force

 

US. Nav
U.S. Marine Corps

U.S. Arny

U.S. Air Force
U.S. Navy

U.S. Marine Corps

Army National Guard
Air National Guard

CEG)
ra ee
U.S. Citizens Gye rere)
Local Nationals

Third Country
Nationals

{S$} This table is classified SECRET.

 

 

 

   

Derived From: Multiple Sources
Declassify On: June 1, 2038

Lay

ce CR E xr
Case 1:20-cv-08349-LJL Document 35-1 Filed 01/11/21 Page 10 of 10

< + Sc R ee =

~{S}- Limitations on the Number of Personnel

-€S) The President has delegated to the Secretary of Defense the authority to set force levels in

Iraq, Syria, and Afghanistan. The Secretary has determined that force levels required to
accomplish the Department’s mission are BENS TO®)
Pp ee OTR force levels do not include TEF conducting reliet-in-

lace/transfer of authority, temporary duty, and short-duration missions. GZ®) (A), (b) (1) (B)

 

5S) Number of Military Personnel that are not Subject to the Limitations and Their
Functions

TEF personnel in Iraq, Syria, and Afghanistan and QRGIGS(O Rate)
that are designated as Operationally Sensitrve Forces are not subject to the above
addressed limitations. There are also 97 military personnel in Iraq not subject to these
limitations, because they are under Department of State Chief of Mission authority, performing
Security Cooperation functions.

Derived From: Multiple Sources
Declassify On: June 1.2038
